Citation Nr: 0308176	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  03-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder, to include chorioretinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  

This matter comes before the Board of Veterans' Appeals from 
a February 2002 rating decision that determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for chorioretinitis.  The veteran 
filed a notice of disagreement in August 2002.  The RO issued 
a statement of the case in February 2003.  In March 2003, the 
veteran filed a substantive appeal.  


REMAND

The record reflects that on a VA Form 9, Appeal to the Board 
of Veterans' Appeals, filed in March 2003, the veteran 
requested a hearing at a local VA office before a Member of 
the Board (now, Veterans Law Judge).  To date, the veteran 
has not been afforded the requested hearing (a Travel Board 
hearing), and there is no indication that the veteran 
withdrawn his request or otherwise waived his right to a 
Board hearing; hence, the hearing must be scheduled.  See 38 
C.F.R. § 20.700 (2002).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing as requested.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



